Citation Nr: 1533565	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  07-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a status post right foot sesamoid fracture.  

2.  Entitlement to an effective date earlier than January 27, 2012 for the grant of service connection for a traumatic brain injury (TBI).  

3.  Entitlement to an effective date earlier than January 27, 2012, for the grant of service connection for tinnitus.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Due to the Veteran's place of residence, the RO in Oakland, California subsequently assumed jurisdiction.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing is of record.  

In January 2011, March 2013, and March 2014, the Board remanded the claim for an increased rating for the Veteran's service-connected right foot disability for additional development.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The issue of entitlement to an increased rating in excess of 10 percent for a left ankle disability has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA medical examination to assess the current severity of his service-connected status post right foot sesamoid fracture.  In the March 2014 remand, the Board requested that the Veteran be scheduled for a VA foot examination in order to determine the current nature and severity of the disability.  In May 2014, the Veteran underwent a disability benefits questionnaire (DBQ) for foot conditions, including flatfoot (pes planus).  However, upon review of the report, the examiner failed to provide responses as to whether the Veteran's right foot had flat foot, Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, and/or malunion or nonunion of tarsal or metatarsal bones.  More importantly, the examiner failed to indicate the severity, i.e., moderate, moderately severe, or severe, of the current right foot disability.  Such information is critical in evaluating the disability under the rating criteria.  As the May 2014 VA examiner failed to comply with the March 2014 Board remand directives, an additional VA examination must be scheduled.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

As concerning the remaining claims, by way of procedural background service connection for TBI and tinnitus was granted in a September 2013 rating decision and assigned 10 percent disability evaluations, respectively, effective January 27, 2012.  In the same rating decision, service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, was denied.  See the September 2013 rating decision.  

In January 2014, the Veteran expressed disagreement with the denial of service connection for an acquired psychiatric disorder and the effective dates for the grant of service connection for a TBI and tinnitus.  However, he has not been provided a statement of the case (SOC) concerning the claims.  The Court has held that, where the record contains a notice of disagreement (NOD) as to an issue, but no SOC, the claim must be remanded (rather than merely referred) to the AOJ, which, here, is the RO, to provide the Veteran this necessary SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of the claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination to assess the current level of severity of his service-connected status post right foot sesamoid fracture.  In addition to fully describing all current pathology and symptoms, the examiner must address the following: 

* Indicate whether the Veteran has flat foot, Morton's disease, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, and/or malunion or nonunion of tarsal or metatarsal bones.  

* Provide an opinion as to whether the Veteran has a foot injury that can be described as moderate, moderately severe, or severe, with a complete explanation. 

* The examiner must specify to the extent possible the functional impairment attributable to the right foot disability based on the examiner's own clinical assessment in conjunction with the Veteran's statements.
Additionally, the examiner should indicate whether any scars associated with the disability is superficial, poorly nourished, or with repeated ulceration, or are tender and painful on objective demonstration, as well as document the size of all scars in square centimeters.  

Furthermore, it should be considered whether there are any separate and distinct musculoskeletal and/or neurological manifestations of the right foot disability. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  Provide the Veteran a statement of the case (SOC) concerning the issues of entitlement to an effective date earlier than January 27, 2012 for the grant of service connection for a traumatic brain injury; entitlement to an effective date earlier than January 27, 2012, for the grant of service connection for tinnitus; and entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD.  Also advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) concerning the claims, in response to the SOC, to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he perfects his appeal of these additional claims should it be returned to the Board for further appellate consideration.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative must be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




